                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                              Plaintiff,

 v.                                                      Case No. 18-CR-129-JPS


 IONEL MURESANU,                                                         ORDER

                              Defendant.


1.     INTRODUCTION

       On June 12, 2018, the grand jury in this district returned a four-count

Indictment against the defendant, Ionel Muresanu (“Muresanu”). (Docket

#7). Count One charged Muresanu with a violation of 18 U.S.C. § 1029(a)(3),

which proscribes possession of fifteen or more counterfeit access devices

with the intent to defraud, and Counts Two through Four charged

Muresanu with violations of 18 U.S.C. § 1028A(a)(1), which proscribes

aggravated identity theft. Id. The case proceeded to a two-day jury trial

beginning on September 10, 2018. See (Docket #47). The jury returned a

verdict of guilty on all four counts. (Docket #46).

       Muresanu then filed two post-trial motions as to his judgment of

conviction on Counts Two, Three, and Four: a motion for an acquittal or

arrest of judgment, (Docket #51), and a motion for a new trial, (Docket #52).1

The motions are premised on a single problem with the Indictment that was


       1Muresanu also filed a motion for acquittal during the trial, at the close of
the United States’ case. (Docket #44). The Court denied that motion at the trial. See
(Docket #47 at 8). The Court invited Muresanu to renew his argument in post-trial
motion practice, see id. at 9, which he has done.
first identified at the close of evidence during the trial. Namely, Counts

Two, Three, and Four of the Indictment mistakenly included the words

“attempt to” in the descriptions of those charges. See (Docket #7 at 2–4). The

statute cited for those counts, Section 1028A(a)(1), proscribes the knowing

transfer, possession, and use, without lawful authority, of a means of

identification of another; it does not proscribe attempted transfer,

possession, or use. In Muresanu’s view, this defect must be remedied either

by acquittal, an arrest of judgment, or a new trial.

       Muresanu’s post-trial motions are now fully briefed and ripe for

adjudication. For the reasons explained below, they must be denied.

2.     BACKGROUND

       On June 12, 2018, the grand jury returned a four-count Indictment

against Muresanu. (Docket #7). It charges read as follows:

                               COUNT ONE
              THE GRAND JURY CHARGES THAT:
              Between on or about May 15, 2018, and May 16, 2018,
       in the State and Eastern District of Wisconsin, and elsewhere,
                           IONEL MURESANU,
       with intent to defraud, did knowingly possess 15 or more
       counterfeit and unauthorized access devices, as defined in
       Title 18, United States Code, Sections 1029(e)(2) and e(3), and
       said conduct affected interstate commerce.
              All in violation of Title 18, United States Code, Sections
       1029(a)(3) and 2.

                         COUNT TWO
                   AGGRAVATED IDENTITY THEFT
              THE GRAND JURY FURTHER CHARGES THAT:
              On or about May 16, 2018, in the State and Eastern
       District of Wisconsin, and elsewhere,



                                 Page 2 of 16
                    IONEL MURESANU,
during and in relation to a felony violation of Title 18, United
States Code, Section 1029(a)(3), as charged in Count One, did
knowingly attempt to transfer, possess, and use, without
lawful authority, a means of identification of individual M.P.,
knowing that said means of identification belonged to
another person.
      All in violation of Title 18, United States Code, Sections
1028A(a)(1) and 2.

                  COUNT THREE
            AGGRAVATED IDENTITY THEFT
       THE GRAND JURY FURTHER CHARGES THAT:
       On or about May 16, 2018, in the State and Eastern
District of Wisconsin, and elsewhere,
                    IONEL MURESANU,
during and in relation to a felony violation of Title 18, United
States Code, Section 1029(a)(3), as charged in Count One, did
knowingly attempt to transfer, possess, and use, without
lawful authority, a means of identification of individual
S.L.E., knowing that said means of identification belonged to
another person.
      All in violation of Title 18, United States Code, Sections
1028A(a)(1) and 2.

                  COUNT FOUR
            AGGRAVATED IDENTITY THEFT
       THE GRAND JURY FURTHER CHARGES THAT:
       On or about May 16, 2018, in the State and Eastern
District of Wisconsin, and elsewhere,
                    IONEL MURESANU,
during and in relation to a felony violation of Title 18, United
States Code, Section 1029(a)(3), as charged in Count One, did
knowingly attempt to transfer, possess, and use, without
lawful authority, a means of identification of individual
E.L.B., knowing that said means of identification belonged to



                         Page 3 of 16
       another person.
             All in violation of Title 18, United States Code, Sections
       1028A(a)(1) and 2.

Id.

       The basic facts of the case were largely uncontested by the defendant.

See (Docket #52 at 2). On May 16, 2018, detectives from the Oshkosh Police

Department arrested Muresanu. See (Docket #49 at 17–25). He was in

possession of approximately eighty debit giftcards. Id. at 27. Those cards

had been re-encoded with account information obtained from skimming

devices that had been placed on ATM machines in various states. Id. at 152–

53. After his arrest, Muresanu repeatedly confessed to placing skimmers on

ATMS and using cards that had been re-encoded with skimmed

information to obtain funds from the accounts of unsuspecting victims. See

Trial Exhibits 11, 12A, 12A1, 12B, 12B1, 12C, 12C1, 12F, and 12F1.

       Neither party submitted any pretrial motions, including any motion

under Federal Rule of Criminal Procedure 12. Not having been otherwise

resolved short of trial, the case came before the Court on August 20, 2018

for a jury trial. (Docket #37). The Court expressed disappointment with the

parties’ efforts to adequately prepare the case for trial, noting the late filing

of the final pretrial report and the eleventh-hour filing of motions in limine

(none of which addressed an error with the Indictment), which extended

into the evening before the day the trial was scheduled to begin. Id. The

Court adjourned the jury trial until September 10 and ordered the parties

to submit revised pretrial materials. (Docket #38).

       The draft jury instructions submitted by the government in advance

of the first scheduled trial repeated an error that appeared in the descriptive

text for Counts Two, Three, and Four of the Indictment. Namely, each of


                                  Page 4 of 16
those counts, which charged identity theft in violation of Section 1028A,

erroneously included the words “attempt to” in the following clause: “did

knowingly attempt to transfer, possess, and use, without lawful authority, a

means of identification of [an individual], knowing that said means of

identification belonged to another person.” (Docket #18-4 at 5–6). The

government’s proposed instructions also included the pattern instruction

for attempt. Id. at 24. However, the government’s proposed instruction for

the elements of the Section 1028A charge made no reference to “attempt.”

Id. at 20. The proposed instruction mirrored the pattern instruction for

aggravated identity theft. Muresanu did not submit proposed jury

instructions applicable to the substantive offenses in advance of the first

scheduled trial date.

       The parties jointly submitted a new set of proposed jury instructions

along with their revised final pretrial report. (Docket #40-4). Those

proposed instructions included the “attempt to” typo in the descriptions of

Counts Two, Three, and Four. Id. at 12–13. They also included the pattern

attempt instruction. Id. at 17. As with the government’s first set of proposed

instructions, these instructions included the proper elements of the Section

1028A charge. Id. at 16.

       The trial began on September 10, 2018 and lasted a day and a half.

At the outset of trial, the Court provided counsel with copies of its draft

jury instructions, which mirrored the jointly-proposed instructions the

parties submitted with their revised final pretrial report. The government

called nine witnesses, including the three individuals identified in Counts

Two, Three, and Four as the account holders whose information was stolen.

The government also introduced evidence consisting of video surveillance

footage of Muresanu using fraudulent debit giftcards at a gas station ATM,


                                Page 5 of 16
being confronted by an Oshkosh police officer, and attempting to flee the

scene. The government also introduced video recordings of Muresanu

confessing to his criminal conduct to law enforcement.

       On September 11, 2018, at the close of the government’s case, defense

counsel made a Rule 29 motion for acquittal of Counts Two, Three, and

Four of the Indictment. See (Docket #44). He argued, for the first time, that

those counts as they appear in the Indictment charged Muresanu with

“attempted” aggravated identity theft, which is not a crime. Id. The Court

denied the motion, finding that it should have been brought under Rule 12

before trial. (Docket #50 at 29–30).

       The Court discussed with the parties the necessary revisions to the

jury instructions to remove any errant reference to “attempt.” The Court

took a short recess to revise the instructions and returned with a draft that

omitted the words “attempt to” from the descriptions of the charges in

Counts Two, Three, and Four and also omitted the instruction for attempt.

Muresanu objected to the changes in the instructions, arguing that the

Court’s instructions now instructed the jury on a crime the grand jury had

not charged. The Court noted the objection but overruled it. The defense

rested without putting on any evidence.

       The Court then instructed the jury. See (Docket #45). There is no

dispute that the instructions on the law given to the jury accurately

described the offense of aggravated identity theft.

3.     ANALYSIS

       3.1    Motion for Acquittal

       In his first motion, Muresanu asks for acquittal under Federal Rule

of Criminal Procedure 29 or, in the lesser alternative, an arrest of judgment

under Federal Rule of Criminal Procedure 34. For the sake of clarity, the


                                 Page 6 of 16
Court will consider his request for relief under Rule 29 first, and will move

on to consider his request for relief under Rule 34 in the next section.

       Federal Rule of Criminal Procedure 29(a) provides that “the court on

the defendant’s motion must enter a judgment of acquittal on any offense

for which the evidence is insufficient to sustain a conviction.” Fed. R. Crim.

P. 29(a). “In challenging the sufficiency of the evidence, [a defendant] bears

a heavy, indeed, nearly insurmountable, burden.” United States v. Warren,

593 F.3d 540, 546 (7th Cir. 2010). The reviewing court will view the

“evidence in the light most favorable to the prosecution,” and the defendant

“must convince [the court] that even after viewing the evidence in the light

most favorable to the prosecution, no rational trier of fact could have found

him guilty beyond a reasonable doubt.’” Id. at 546. In other words, a court

will “set aside a jury’s guilty verdict only if the record contains no evidence,

regardless of how it is weighed, from which a jury could have returned a

conviction.” United States v. Presbitero, 569 F.3d 691, 704 (7th Cir. 2009).

       Muresanu argues that the government failed to prove what the

Indictment charged for Counts Two through Four: that Muresanu did

“knowingly attempt to transfer, possess, and use, without lawful authority,

a means of identification of individual[s], knowing that said means of

identification belonged to another person” in violation of 18 U.S.C. §

1028A(a)(1). (Docket #51 at 2) (emphasis present in the defendant’s brief,

not the Indictment). This is so, he says, because there is no general federal

statute proscribing attempt, see United States v. Rovetuso, 768 F.2d 809, 821

(7th Cir. 1985), and Section 1028A does not itself proscribe an attempt to

commit the crime described therein. Muresanu could not possibly, the

argument goes, have been convicted of “attempted” identity theft because

there is no such offense.


                                 Page 7 of 16
       The problem with Muresanu’s argument is manifold. First, he

should have made it in a Rule 12 motion before trial. See Fed. R. Crim. P.

12(b)(3)(B)(v) (motions that “must be made before trial” include motions

alleging “a defect in the indictment . . . including . . . failure to state an

offense”). Because Muresanu first raised the “attempt to” typographical

error during trial, at the close of the government’s case, it is untimely. See

Fed. R. Crim. P. 12(c)(3).

       Muresanu argues that this issue does not fit within the parameters

of Rule 12(b)(3)(B)(v) because, in his view, a claim of “failure to state an

offense” only includes (1) a legal deficiency in that the indictment does not

plead all elements of the offense charged, or (2) a factual deficiency where

the undisputed facts of the indictment fall outside the scope of a criminal

statute. (Docket #51 at 3–4). But Muresanu does not offer authority

confining the Court’s consideration of a Rule 12 motion to claims falling

into the two categories Muresanu describes. Indeed, the Seventh Circuit

recently pronounced the breadth and importance of Rule 12 this way:

       Rule 12(b)(3) serves multiple important functions. A pretrial
       decision permits the United States to appeal from an order
       that, because of the Double Jeopardy Clause, cannot be
       appealed after trial. It permits the parties to brief the issue
       with care, rather than address a complex legal issue on the fly
       during a trial. It prevents game playing. Many a defendant is
       tempted to seek an acquittal knowing that she has a legal
       issue in her pocket that will lead to a new trial if the jury
       convicts. All defendants would love to enjoy a trial that they
       can win but not lose.

United States v. Nixon, 901 F.3d 918, 921 (7th Cir. 2018).

       Muresanu points to two cases from other circuits where the issue of

an indictment charging a non-existent offense first came up after trial. See



                                 Page 8 of 16
United States v. Duka, 671 F.3d 329 (3d Cir. 2011); United States v. McGhee,

854 F.2d 905 (6th Cir. 1988). In Duka, the indictment’s error was raised for

the first time by the government, on appeal, and after the case was

submitted to a jury with erroneous language. Duka, 671 F.3d at 353. In

McGhee, the defendant filed a Rule 34 motion after pleading guilty to two

counts of the indictment because one of those counts charged attempt to

violate a statute that does not proscribe attempt. McGhee, 854 F.2d at 907.

Neither case is procedurally analogous to this case, and neither involved

discussion of Rule 12 or Rule 29; therefore, their findings do not help

Muresanu to convince this Court that his argument could not have been

made properly under Rule 12.2

       Further, Muresanu’s argument that he is not making a Rule 12 claim

for failure to state an offense is belied by the very words he uses in other

portions of his brief. He states, for example, that “the offense charged in

counts two through four is not a cognizable offense. It is a ‘nonoffense.’”

(Docket #51 at 7). How this differs from a claim for “failure to state an

offense” is lost on the Court.

       In the final analysis, Muresanu should have raised, before trial under

Rule 12, his claim that the Indictment failed to state an offense because it

charged “attempted” identity theft in Counts Two through Four. He did



       2  Notably, the decision in McGhee predated the 2014 amendment to Rule 34.
That amendment “conform[ed] Rule 34 to Rule 12(b) which has been amended to
remove language that the court at any time while the case is pending may hear a
claim that the ‘indictment or information fails . . . to state an offense.’ The amended
Rule 12 instead requires that such a defect be raised before trial.” Fed. R. Civ. P.
34(a) Advisory Committee’s Note to 2014 amendment. In other words, the rules
have been clarified to make explicit the requirement that a defendant bring, before
trial, his claim regarding an indictment’s failure to state an offense.



                                    Page 9 of 16
not. Moreover, Muresanu has not even attempted to demonstrate good

cause as to why he could not have raised the issue sooner, see Fed. R. Crim.

P. 12(c)(3), and he is therefore foreclosed from bringing the claim now.

       Finally, even if Muresanu were permitted to make a Rule 29 claim

for acquittal based on the typographical error in Counts Two through Four

of the Indictment, that claim would fail anyway. As explained above, relief

under Rule 29 requires that the defendant show that the record contains no

evidence, regardless of how it is weighed, from which a jury could have

returned a guilty verdict. Presbitero, 569 F.3d at 704. There is no dispute that

the jury in this case was instructed properly on the law regarding the

offense of identity theft proscribed by Section 1028A; the words “attempt

to” were not included in the instructions. Muresanu was convicted in three

counts of violating Section 1028A. He presents no argument that the

government did not meet its burden to prove that Muresanu committed the

offense proscribed by that statute—completed (not merely attempted)

identity theft. Indeed, the government presented more than sufficient

evidence to support the jury’s guilty verdict on each of those counts.

       For all of these reasons, Muresanu’s Rule 29 motion will be denied.

       3.2    Motion for Arrest of Judgment

       Muresanu next argues under Rule 34 that the judgment of conviction

on Counts Two through Four must be arrested. Rule 34 is a seldom-used

vehicle for a defendant to seek an arrest of his judgment because “the court

does not have jurisdiction of the charged offense.” Fed. R. Crim. P. 34(a).

       The purpose of Rule 34 is to give the trial judge an opportunity to

invalidate a judgment when there is a fundamental error appearing on the

face of the record, with “the record” meaning only the indictment, the plea,

the verdict, and the sentence. See United States v. Larry, No. 13-CR-130-BBC,


                                 Page 10 of 16
2014 WL 12683530, at *1 (W.D. Wis. July 30, 2014) (citing 3 Charles Alan

Wright & Sarah H. Welling, Federal Practice and Procedure, § 601 at 576

(2011)). In other words, whether the court lacked jurisdiction over the

charged offense is a question that must be answered by consulting only the

record, not the evidence produced at trial.

       Muresanu’s argument in support of this motion is that the court

lacks jurisdiction to convict a defendant of a crime that does not exist.3 In

other words, Muresanu tries to recast his argument that the Indictment

failed to state an offense as a jurisdictional defect in order to wedge his way

into the bounds of Rule 34. But the Supreme Court’s decision in United

States v. Cotton made clear that “defects in an indictment do not deprive a

court of its power to adjudicate a case.” 535 U.S. 625, 630 (2002), overruling

Ex parte Bain, 121 U.S. 1 (1887); see also United States v. Longoria, 298 F.3d 367,

372 (5th Cir. 2002). Therefore, the error in the Indictment in this case did not

divest this Court of jurisdiction, and Muresanu’s theory under Rule 34 fails.

       Muresanu replies to the government’s invocation of Cotton by

positing that the Supreme Court could not have meant that “all indictments

can withstand any defect.” (Docket #59 at 3). He also notes that Cotton

involved an indictment that was defective because it omitted the weight of

the drugs, which triggered an enhanced sentence, see Cotton, 535 U.S. at 628,

and the Seventh Circuit has not yet had occasion to consider the application

of Cotton to an indictment defect like the “attempt to” typo in this case.

(Docket #59 at 3).

       3 He also argues, citing the old Rule 34, that relief must be granted because
the Indictment “does not charge an offense.” (Docket #51 at 4). As explained above,
Rule 34 was amended in 2014 to remove this language to which Muresanu refers.
The rule now provides relief only upon a showing that the court was without
jurisdiction over the offense charged.


                                  Page 11 of 16
       But that is all beside the point. It is true that a defective indictment

that fails to state an offense can be challenged, just not under Rule 34. The

comments to the rule specifically direct that such a challenge must be made

under Rule 12(b). And Rule 12 requires that such a challenge to a defective

indictment be raised before trial. Muresanu failed to do that.

       In sum, Muresanu has not shown that the Court lacked jurisdiction

over his case, and therefore his motion under Rule 34 must be denied.

       3.3    Motion for a New Trial

       Finally, Muresanu has moved under Rule 33 for a new trial. This rule

provides that “[u]pon the defendant’s motion, the court may vacate any

judgment and grant a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). A defendant is entitled to a new trial if there is a reasonable

possibility that a trial error had a prejudicial effect upon the jury’s verdict.

United States v. Van Eyl, 468 F.3d 428, 436 (7th Cir. 2006).

       At the outset, the Court notes that Muresanu’s Rule 33 motion is not

particularly significant. To be sure, as he readily acknowledges in his post-

trial briefing, Muresanu “repeatedly confessed to his conduct” after his

arrest, and the government introduced those confessions at trial. (Docket

#52 at 2). He does not contest the validity or admissibility of those

confessions, and he does not argue that his confessions, together with the

government’s other evidence, fell short of establishing a violation of Section

1028A. To the contrary, the government’s evidence established,

overwhelmingly, that Muresanu committed the crime of aggravated

identity theft. His contention now that the outcome of his trial was so unfair

as to warrant a do-over is patently unreasonable.

       Nonetheless, the Court will move on to consider the substance of

Muresanu’s Rule 33 motion. In that motion, Muresanu contends that by


                                 Page 12 of 16
creating jury instructions that excluded the words “attempt to” from the

descriptions of the violations charged in Counts Two, Three, and Four for

identity theft, the Court impermissibly amended the Indictment in

contravention of his Fifth Amendment right to be tried on the indictment

returned by the grand jury.

       The Fifth Amendment guarantee of the right to indictment by a

grand jury and its protection against double jeopardy, together with the

Sixth Amendment guarantee that a defendant be informed of the nature of

the charges against him, establish the minimum requirements for an

indictment. United States v. Fassnacht, 332 F.3d 440, 444 (7th Cir. 2003). To

comport with these constitutional requirements, an indictment must: (1)

state each element of each crime charged; (2) provide adequate notice of the

nature of the charges so as to enable the defendant to prepare his defense;

and (3) allow the defendant to raise the judgment as a bar to future

prosecutions for the same offense. Id. at 444–45. “[A]fter an indictment has

been returned its charges may not be broadened through amendment

except by the grand jury itself.” Stirone v. United States, 361 U.S. 212, 215–16

(1960); see also United States v. Leichtnam, 948 F.2d 370, 376 (7th Cir. 1991).

       A constructive amendment of an indictment—as opposed to a

physical amendment—occurs when the evidence at trial “goes beyond the

parameters of the indictment in that it establishes offenses different from or

in addition to those charged by the grand jury.” United States v. Phillips, 745

F.3d 829, 832 (7th Cir. 2014) (quotation omitted). This is a violation of the

Fifth Amendment. Id. To constitute an impermissible constructive

amendment, “the crime charged in the indictment must be ‘materially

different or substantially altered at trial, [so that] it is impossible to know

whether the grand jury would have indicted for the crime actually


                                 Page 13 of 16
proved.’” Id. (quoting United States v. Trennell, 290 F.3d 881, 888 (7th Cir.

2002)).

          However, there are exceptions to the prohibition against

amendment. First, changes in the indictment that are “merely a matter of

form”—including changes that correct “a typographical or clerical error or

a misnomer”—“do not constitute ‘amendments’” to the indictment.

Leichtnam, 948 F.2d at 376. When it does not rise to the level of a constructive

amendment, a variance between the indictment and what the government

is required to prove at trial is fatal only where a defendant is prejudiced in

his defense because he cannot anticipate from the indictment what evidence

will be presented against him or he is exposed to double jeopardy. United

States v. Howard, 619 F.3d 723, 727 (7th Cir. 2010).

          The other recognized exception to the prohibition against amending

an indictment—in addition to corrections for form—is that “an indictment

has not been ‘amended’ if all that has happened is that the evidence or the

charges submitted to the trial jury wind up being simply a more limited

version of the charges in the indictment. An indictment may be narrowed,

either constructively or in fact, without resubmitting it to the grand jury.”

Leichtnam, 948 F.2d at 376.

          The Court concludes that, in this case, Counts Two, Three, and Four

of the Indictment were not amended in violation of the Fifth Amendment.

The variance between the Indictment and the charges as described to the

jury was merely one of form; the Court corrected a typo. The Indictment

accurately cited the statute under which the government intended to charge

and the parties proceeded through the case, including trial, as if the

Indictment charged completed acts of identity theft. All of the relevant

language of Section 1028A laying out the elements of the offense was


                                 Page 14 of 16
included in the Indictment, with the erroneous addition of “attempt to.”

The government put on evidence of Muresanu attempting to complete, and

then actually completing, the crime of identity theft. The government’s

theory remained the same throughout trial preparation, including with

respect to the exhibits and final pretrial report that were shared with or

prepared in conjunction with the defendant. In other words, it cannot

reasonably be said that crime charged in Counts Two, Three, and Four of

the Indictment was “materially different or substantially altered at trial”

such that it is impossible to know whether the grand jury would have

indicted for the crime actually proved. Phillips, 745 F.3d at 832.

       Further, the variance between the Indictment and what the

government was required to prove at trial is not fatal because Muresanu

has not argued, much less proven, that he was actually prejudiced in his

defense because he could not anticipate from the indictment what evidence

would be presented against him at trial. Howard, 619 F.3d at 727.

4.     CONCLUSION

       Much ink has been spilled in post-trial motion practice in this case

all because of an errant typo and sloppy trial preparation. The original trial

date for this case was adjourned because of under-preparedness of the

parties and eleventh-hour slapdash motion practice. The parties were

instructed to prepare a revised pretrial report and to file amended motions

in limine that actually addressed the material issues in dispute. Even with

this extra time and instruction, neither of the parties noticed or mentioned

the government’s typo until the close of the government’s case at trial.

Indeed, both parties declined to offer objection to the draft jury instructions,

which repeated the Indictment’s typo, on several occasions at the pretrial

conference and at trial.


                                 Page 15 of 16
      The error was caught in time for its correction before being

submitted to the jury. There is no error to be remedied under Rule 29, 33,

34, or any other rule. This precludes any relief from conviction for the

defendant.

      Accordingly,

      IT IS ORDERED that the defendant’s post-trial motions for acquittal

or, in the alternative, arrest of judgment (Docket #51) and for a new trial

(Docket #52) be and the same are hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 7th day of December, 2018.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                              Page 16 of 16
